PER CURIAM.
The appellants’ (third party defendants in the trial court) Motion To Quash Service of Process and Dismiss for Lack of Personal Jurisdiction was denied. They appeal. We reverse.
Service upon appellants, non-residents of the State of Florida, was attempted via the long arm statute, Section 48.181, Florida Statutes (1969). See also Section 48.193, Florida Statutes (1973). We hold that such service was defective.
The amended third party complaint was devoid of any jurisdictional facts or allegations, which lack is fatal to appellee’s position. Joyce Bros. Storage & Van Co. v. Piechalak, 343 So.2d 97 (Fla. 3d DCA 1977). See also Firestone Steel Products Company of Canada v. Snell, 423 So.2d 979 (Fla. 3d DCA 1982) and Florida Rule of Civil Procedure 1.070(i).
While there is a record of sorts relied upon by appellees such as the affidavit of a co-defendant and certain correspondence, we decline to assay it inasmuch as it will be necessary for appellee to start over and since, being now advised, the allegations and proofs may very well be different.
Reversed and remanded.
GLICKSTEIN, DELL and WALDEN, JJ., concur.